 
 
I 
111th CONGRESS 1st Session 
H. R. 2740 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2009 
Mr. Van Hollen (for himself and Mr. Sessions) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Individuals with Disabilities Education Act to permit a prevailing party in an action or proceeding brought to enforce the Act to be awarded expert witness fees and certain other expenses. 
 
 
1.Short titleThis Act may be cited as the IDEA Fairness Restoration Act. 
2.Inclusion of Expert Witness Fees and Other Expenses as Attorneys’ Fees 
(a)In generalSection 615(i)(3) of the Individuals with Disabilities Education Act (20 U.S.C. 1415(i)(3)) is amended by adding at the end the following new subparagraph: 
 
(H)Inclusion of Expert Witness Fees and Other Expenses as Attorneys’ FeesFor the purposes of this paragraph, the term attorneys’ fees shall include the fees of expert witnesses, including the reasonable costs of any test or evaluation necessary for the preparation of the parent or guardian’s case in the action or proceeding. . 
(b)Effective DateThe amendment made by subsection (a) shall apply to any action or proceeding brought under section 615 of the Individuals with Disabilities Education Act (20 U.S.C. 1415) that has not been finally adjudicated as of the date of the enactment of this Act. 
 
